Case 7:17-cv-06597-CS Document 64 Filed 10/10/19 Page 1of3

Hon. Judge Cathy Seibel,

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas St.

White Plains, New York 10601-4150

 

PBECEIVERS
eo... UR
PB ocr io zu1y | ll

  

 

Matthew and Tianna Sanchez

 

 

cg pat
C/O PO Box 528 U.S.D.c.
Glenham, New York zip exempt WP

 

Re. Sanchez v County of Dutchess, Glen Brown, Candace Lynch, Benjamin Doty

Case # 17-cv-06597
Hon. Judge Cathy Seibel,

if you consider our illustration and acknowledgement of our Constitutional Rights as BABEL, then you cannot
represent The Constitution of The United States of America properly as a judge and proceed unbiased.

What we Mr. and Mrs, Sanchez wrote was bout our situation in violation of The Law of The Land and an
infringement of our Rights. We are very aware and extremely focused on our situation and every un/non
constitutional acts that happened and continue to happen against us. Judge Seibel as you occupy public office
as a Judge chosen by the president this is not an ethical response upon our “legal document” submitted; “AB
INITO PRO TUNC BRIBOUR.”

We know you are highly aware of our document in the meaning and the law forms of the ancient customs
that New York is operating in and all mixture of law that | and my wife Mr. and Mrs. Sanchez are being
subjected to and refuse to allow and continue to be a victims of.

To the court and all its foreign agents and public officials in “AB INITO PRO TUNC BRIBOUR’ still stand as legal
Writs and Law and it still has to be answered, which your reply it not 2 proper answer nor a professional
ethical answer under judicial conduct in a proper court of law, Upon your answering of such so does not and
will not invalidate any of Mr. and Mrs. Sanchez Writs legal documents; and correcting the record of our status
upon bringing of such to the light.

We did get our information off the internet consisting of these websites: The United States of America
Constitution, Congressional Acts, United State code, CFR-Clvil Federal Rules of law; which govern your chair
and all public foreign agents and officials which is not proper Constitutional Law but a corporation rule of law,
and United States Supreme Court Ruies of law that govern the public servant and agents, and the study of
Law/law books pertaining to our case upon filing, which all above mention was violated.

We the People as Sui Jurls Mr. and Mrs. Sanchez expect for our Constitutional Rights not to be trespassed
and/or infringed on. We are allowing the court to clean their hands and correct record, under Article 5 clearly
and explicitly proclaims that birthrights and customs must be respected and upheld by any signatory thereto.
This is not happening as is self-evident parties are permitted both the alleged STATE and FEDERAL construct
the ability and opportunity to correct the egregious and jawless situation and matters.

 
Case 7:17-cv-06597-CS Document 64 Filed 10/10/19 Page 2 of 3

As a minor note, there is a clear violation of federal law REAL ID ACT at 6 CFR 37.3 on behalf of public
officials and agents.

Justice delayed is Justice denied and Let Justice be done though the Heavens fall are in fact and truth
Principles upon which all rests and emanates from!

Any omission of any possible issue, matter, right, defense, process and/or procedure, or any other term
of art describing, demonstrating and/or utilized to mean the same, is explicitly reserved.

Any omission is not a waiver thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect
as, the Original.

Mr. and Mrs. Sanchez are not a guarantor, acceptor, accommodating party, debtor, surety or any other
term of art describing, demonstrating and/or utilized to mean the same, to and/or for anything
Creation-Wide, by the explicit notice.

We reserve the right to amend, enhance and/or delete from this document and writing at any time and
any place the need arises, by explicit reservation.

We reserve the right to define all words and letter combinations contained herein; and further, reserve
the right to interpret and construct the intent thereof, will full finality, by explicit reservation.

We, Mr. and Mrs. Sanchez, do hereby knowingly, willingly, intelligently and intentionally declare and
affirm that the foregoing is true, accurate and complete, the truth, whole truth and nothing but the
truth, to the best of my knowledge and ability, so help me Creator.

We, Mr. and Mrs. Sanchez, under full tiability and complete transparency, do hereby knowingly,
willingly, intelligently and intentionally Affirm, Declare, Proclaim and Publish that this set of documents
and tangible mediums are hereby absolutely and duly affirmed, authorized, declared, stated, made,
issued, certified, confirmed, ratified, verified, executed, noticed, re-affirmed, re-authorized, re-declared,
re-stated, re-issued, re-certified, re-confirmed, re-ratified, re-verified and re-noticed, absolutely and
duly perfected, protected and secured in their entirety for all of Creation to rely upon, without
limitation, in perpetuity, without recourse, without prejudice, under the penalties of false witness, to
the best of my knowledge and ability, governed by, and under, the Laws of the Creator, under the Laws
of Creation.

Hereunto | have set my Hand and knowingly, willingly, intelligently and intentionally caused my
autograph to become affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.
On the 9" day of October, in the Year of my Lord Jesus Christ two thousand nineteen.

NON-TRANFERABLE

 
Case 7:17-cv-06597-CS Document 64 Filed 10/10/19 Page 3 of 3

Heir of the Creator, Real-man Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest,
Grantor, Bailor, Administrator, Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and
immunities ar eby claimed, reserved and exercised, without limitation, without prejudice, without

  

Heir of the Creator, Real-man Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest,
Grantor, Bailor, Administrator, Creditor, Custodian, Beneficiary; All rights, priviteges, freedoms and

 

 

 
